Citation Nr: 0515282	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-02 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for 
diabetes mellitus, type II (DM-2).

2.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for prostate 
cancer, status post-radical prostatectomy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This appeal is from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO) serving as agency of original 
jurisdiction (AOJ) in this case.

The veteran's statement of September 2004 raised a claim for 
total disability rating based on individual unemployability 
(TDIU).  The AOJ has not reviewed the claim in light of the 
veteran's multiple service-connected disabilities, which 
include several the rating of which are not at issue in this 
appeal.  The claim is referred to the AOJ for appropriate 
action.

The issue of higher initial rating for diabetes mellitus type 
2 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had adenocarcinoma of the prostate (prostate 
cancer) at the time of his application for VA disability 
compensation.

2.  The AOJ assigned an initial disability rating of 0 
percent for prostate cancer from the effective date of 
service connection without waiting six months after cessation 
of therapy to examine the veteran and without affording due 
process.


CONCLUSIONS OF LAW

VA failed to comply with the rules for rating malignant 
neoplasm of the genitourinary system following cessation of 
therapy and must now award the 100 percent rating to which 
the veteran is entitled until VA affords the veteran due 
process for reduction of the rating.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105(e), 38 C.F.R. § 4.115b, 
Diagnostic Code 7528-note (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran applied for disability compensation for prostate 
cancer in October 2000.  Based on the private medical 
evidence of record showing the diagnosis pre-operative 
treatment and a February 2001 VA examination report showing 
the veteran three months status post radical prostatectomy 
for cancer, VA granted service connection for adenocarcinoma 
of the prostate, status post radical prostatectomy.

The AOJ adjudicated the disability noncompensably disabling 
from October 13, 2000, the date of receipt of the claim, 
based on VA examination findings of no renal dysfunction and 
no voiding disfunction.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7528-note (2004).

In doing so, the AOJ apparently applied the last sentence of 
the note, which says, "If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant."  
The AOJ utterly disregarded of overlooked the preceding 
language of the note.  In context, the entire rule says

7528 Malignant neoplasms of the 
genitourinary system ... 100%
Note-Following the cessation of 
surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic 
procedure, the rating of 100 percent 
shall continue with a mandatory VA 
examination at the expiration of six 
months.  Any change in evaluation based 
upon that or any subsequent examination 
shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has 
been no local reoccurrence or metastasis, 
rate on residuals as voiding dysfunction 
or renal dysfunction, whichever is 
predominant.

38 C.F.R. § 4.119, Diagnostic Code 7528-Note (2004).

The note is not discretionary.  The veteran had prostate 
cancer, a malignant neoplasm of the genitourinary system.  By 
the evidence the AOJ used to award service connection, he had 
surgery in November 2000.  It was inappropriate to examine 
him in February 2001.  He was entitled to a 100 percent 
rating for six months following the surgery, if that was the 
last of his therapy.

The note further provides process that is due the veteran 
before the compensation for a 100 percent rating is reduced, 
if reduction of the 100 percent rating would result in a 
reduction in compensation payments.  38 C.F.R. § 3.105(e) 
(2004).  The veteran is entitled to 60 days notice of the 
intent to reduce his compensation.  He is entitled to present 
evidence why the rating ought not be reduced.  He is entitled 
to a hearing.  He is entitled to a formal rating action to 
reduce the rating, and he is entitled to a second 60-day 
delay before final implementation of the rating reduction.  
Id.

In rating the veteran prematurely, the AOJ deprived the 
veteran of the benefit to which he was entitled by law and to 
due process.  The remedy is to award the 100 percent rating 
from the effective date of service connection until the AOJ 
affords the veteran due process.

Whereas this is a complete grant of the benefit sought on 
appeal, any question regarding VA compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), is moot.




ORDER

A 100 percent rating for adenocarcinoma of the prostate, 
status post radical prostatectomy is granted from the 
effective date of service connection to the present.


REMAND

The veteran is currently rated 20 percent disabled by 
diabetes mellitus type 2 based on the finding that he 
requires an oral hypoglycemic agent and restricted diet to 
control DM-2.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2004).  For the next higher rating, 40 percent, the evidence 
must show that he requires insulin, restricted diet, and 
regulation of activities.  The record on appeal is 
inadequately developed to determine whether these criteria 
are met.

The veteran's private physician reported in September 2001 
that the veteran was treated with a single medication, 
Avandia, and restricted diet.  On VA examination in 2004, the 
veteran reported that he takes two pills, Avandia and another 
the name of which he could not remember.  He reported that 
his DM-2 is under care of a private physician.

The veteran asserted disablement from employment in a 
September 2004 statement.  See Introduction, supra.  He told 
the April 2004 diabetes examiner that he has loss of strength 
in his right leg, which failed to support him occasionally.  
If private treatment records show the other pill is oral 
insulin, he meets a second of three criteria for a 40 percent 
rating.  If private treatment records show regulation of his 
activity, he meets all criteria of a 40 percent rating.

The April 2004 examiner noted that he had no medical records 
to review other than those in the claims file, which, 
regarding DM-2, comprise the September 2001 private medical 
statement the AOJ relied upon to grant service connection for 
DM-2.  The AOJ has taken no action to develop evidence from 
the veteran's private physician since his September 2001 
claim for service connection for DM-2.  In February 2001 it 
provided generic notice of the information and evidence 
necessary to substantiate a claim for service connection.  
Whereas the only notice to the veteran of the information and 
evidence necessary to substantiate a claim pertains to 
service connection generally and predates the claim for 
service connection for DM-2, it seems unreasonable to 
construe the February 2001 notice sufficient forego notice as 
to the matter of an higher initial rating of DM-2.  Cf. 
VAOPGCPREC 8-2003 (VCAA, 38 U.S.C.A. § 5103(a), does not 
require additional notice in response to disagreement with 
initial rating of disability when VA provided 5103(a)-
compliant notice in response to underlying claim for service 
connection).  Even if there were adequate VCAA of record, 
other law and regulation mandate development of the veteran's 
claim for a higher initial rating.  38 U.S.C.A. § 7105(d)(1) 
(West 2002); 38 C.F.R. § 19.26(a) (2004).  This statute and 
regulation contains no explicit caution to the veteran to 
provide information in response to notice to do so.  Cf. 
38 C.F.R. § 3.159(c)(1)(i) (2004) (claimant must cooperate 
with VA effort to assist with claim by providing information 
necessary to substantiate claim).  Nonetheless, "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To ensure due process, the Board will instruct provision of 
VCAA-compliant notice.  In this case, the AOJ should advise 
the veteran that VA cannot obtain and consider private 
treatment records unless he authorizes VA to obtain them or 
submits them himself.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of the 
information and evidence necessary to 
substantiate his claim for an initial 
rating greater than 20 percent for DM-2.  
Specifically request the veteran to 
authorize the release of information from 
Dr. Lumen Vera and any other private 
health care provider that has treated his 
diabetes since October 2000 and request 
records from the custodian as authorized.

2.  Readjudicate the claim for a higher 
initial rating for DM-2.  If the claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


